Title: From George Washington to Cleland Kinloch, 1 January 1783
From: Washington, George
To: Kinloch, Cleland


                        
                            Sir
                            Head Quarters Janry 1st 1783
                        
                        I am to acknowledge the recet of your Letter of the 29th Decr and am extremely sorry that I cannot
                            consistently comply with your request, Congress having by their Resolves of October last directed that "no Subjects of his
                            Brittannic Majesty coming directly or indirectly from any part of the British Dominions be admitted into any of the United
                            States during the War."
                        The only mode therefore by which you may obtain the permission you desire is by an application to the
                            Executive power of the State of which you mean to become a Citizen or to the Delegates of that State in Congress—their
                            permission will be sufficient for me to admit you within our lines. I am Sir Your &c.
                    